271 A.2d 317 (1970)
In re Petition of Harold E. KRAUSE, Jr.
No. 1235-M. P.
Supreme Court of Rhode Island.
November 24, 1970.
Harold E. Krause, Jr., pro se.

ORDER
The petitioner was awarded a J. D. degree by The University of Wisconsin School of Law in August 1969. He was admitted to the State Bar of Wisconsin in February of 1970, the United States District Court for the District of Western Wisconsin in February 1970, and the United States District Court for the District of Rhode Island in March 1970. The petitioner, having chosen to become associated with the Rhode Island Legal Services, Inc., asks that we grant him special permission to practice law in this state during the period of his association with the corporation.
It is ordered that the petitioner be and he hereby is admitted to practice before the courts of this state in all cases in which he is associated with the Rhode Island Legal Services, Inc. Admission to practice under this order shall terminate whenever the petitioner ceases to be associated with the corporation. In re Petition of Fisher, R.I., 259 A.2d 843.